Title: XII. Andrew Ellicott to the Secretary of State, [14 February 1791]
From: Ellicott, Andrew
To: Jefferson, Thomas



Sir
[Alexandria, 14 Feb. 1791]

I arrived at this Town on Monday last but the Cloudy weather prevented any observations being made untill friday evening which was very fine. [On Saturday the two first lines were completed. You will see by the enclosed plat that the second line does not touch any part of Hunting Creek unless the spring drain noted in the plat is to be considered a part of it. It appears to me that in order to make the plan as complete as possible it will be proper to begin the survey of the ten miles square at the Eastern inclination of the upper cape of Hunting Creek, marked on the plat. This plan will include all the Harbor and wharfs of Alexandria, which will not be the Case if the two first lines mentioned in the proclamation are to remain as now.] I shall submit to your consideration the following plan for the permanent location which I believe will embrace every object of Advantage which can be included within the ten miles square (Viz)—Beginning at the most inclination of the upper cape of Hunting Creek and running a streight line North westerly ten miles making an angle at the beginning of 45° with the Meridian for the first line. Then by a streight line into Maryland north easterly at right angles to the first, ten miles for the second line. Thence by a streight line at right angles to the second south easterly ten miles for the third line. Thence for the fourth line at right angles to the third south westerly ten miles  to the beginning on the upper cape of Hunting Creek—Or the beginning may be expressed more in the spirit of the Proclamation thus ‘Running from the Court House in Alexandria due south west and thence a due south east course till it shall strike the River Potomac.’ [—as marked in plat A. The magnetic variations at this place is somewhat uncertain, arising no doubt from some local cause. It was 20 easterly when the second line struck the river and at the end of the first line, it was nearly as much Westerly. The Latitude of Alexandria, I find to be about 33 48 20 N. This afternoon I intend beginning the rough survey which shall be executed with all possible dispatch,]
… You will observe by the plan which I have suggested for the Permanent Location a small deviation with respect to the courses from those mentioned in the Proclamation, the reason of which is that the courses in the Proclamation strictly adhered to would neither produce straight lines nor contain quite the ten miles square besides the almost impossibility of running such lines with tolerable exactness. I am Sir with the greatest Respect and esteem your Hbl. Servt.

Andrew Ellicott


MS not found; the above text is a composite drawn from two printed sources, each of which relied on Ellicott’s manuscript draft and each of which is incomplete and otherwise defective. These two sources nevertheless complement each other so as to permit the reconstruction of almost if not all of the original text. The first of these sources, which provides the basic text above and is the more reliable and more comprehensive of the two, is Mathews’ Andrew Ellicott, p. 84–5; the second is Alexander’s “Sketch of the Life of Andrew Ellicott,” Records of the Columbia Hist. Soc., ii (1899), 172–3. Two paragraphs or passages from the latter have been interpolated at the appropriate points of the above text as indicated in note 2 and 4 below. TJ’s entry in SJL shows that he received Ellicott’s letter on 21 Mch. 1791.



   
   On the same day, writing to his wife, Ellicott said that he had arrived the preceding Tuesday (Mathews, Andrew EllicottCatharine Van Cortlandt Mathews, Andrew Ellicott, his life and letters, New York, 1908, p. 83). This was probably correct (see Editorial Note).




   
   The matter in brackets (supplied) is drawn from the second of the two printed sources indicated above. Since Mathews indicated an omission that coincides exactly with this passage as shown by what precedes and follows, it is clear that no part of the text has been lost at this point.




   
   Blank in Mathews’ text; it is clear from the passage drawn from Alexander as indicated in note 2, however, that Ellicott meant and may have written “easterly.”




   
   The error is obviously attributable to the copyist, not to Ellicott. The latitude of Alexandria is 38° 48.2’.




   
   The matter in brackets (supplied) is drawn from the second of the two printed sources indicated above. Since this passage in Alexander is followed by an editorial indication of “more erasures” (perhaps deletions made by Ellicott in the course of composition) and since at the corresponding point Mathews’ text indicates an ellipsis, it is possible but by no means certain that a part of the original text is missing from both of the printed sources.


